Citation Nr: 0200303	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant had active duty service from February 1968 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claim for service 
connection for a low back disorder has been obtained by the 
RO.

2.  There is no competent evidence of a low back disorder 
during service, or of a medical relationship between any 
current low back disorder and the veteran's prior service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), (now 
codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for benefits under laws administered 
by VA.  VCAA is applicable to all claims filed on or after 
the date of enactment or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Apart from the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise will generally be satisfied.  

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The issue before the Board is entitlement to service 
connection for a low back disorder.  The Board finds that 
even though the VCAA was enacted during the pendency of this 
appeal, and has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with the appellant's 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record shows that the appellant was provided adequate 
notice as to the information and evidence needed to 
substantiate his claim in letters sent to him, as well as the 
RO's May 1999 statement of the case (SOC) and supplemental 
statements of the case (SSOC's) issued in February 2000 and 
July 2001.  The RO made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file, and in fact, there are a number of private medical 
records in the file.  The appellant was offered the 
opportunity to submit additional evidence in support of his 
claim.  He was also provided an opportunity to present 
testimony at a videoconference hearing scheduled for July 
2001; however, the appellant failed to report.  In addition, 
it is noted that the appellant was afforded a VA examination 
in January 1999.  

With regard to the back issue, at the time of the VA 
examination in January 1999, there was no medical evidence of 
a low back disorder in service or prior to 1971, nor has 
there been any additional evidence submitted since the date 
of examination to indicate a low back disorder prior to 1971.  
Furthermore, it is noted that during a VA examination 
conducted in December 1986 as well as in private medical 
records associated with the claims folder, the veteran 
repeatedly gave a history of onset of his current back 
disability since an accident ("fall") in 1971.  Thus, the 
Board finds there is no evidentiary basis to remand this 
claim for an additional VA examination or medical opinion as 
to this claim.  The Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of information or evidence needed to substantiate this claim, 
and the Board will proceed with appellate disposition on the 
merits.  

II.  Low back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  Also, certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Although the appellant was treated one time during active 
duty for low back strain, there is no evidence of chronicity 
in service, or of continuity of symptoms after discharge.  
There is medical evidence that the appellant received a post-
service injury of the back as the result of a fall in 
approximately 1971, but this was not associated with any 
period of service.  This incident was first reported in 
November 1974 inpatient records from the Medical Center of 
Beaver County where the veteran was hospitalized with 
complaints of low back pain.  Diagnostic testing revealed 
unstable lumbosacral joint for which he underwent spinal 
fusion surgery.  The history of a fall in 1971 and resultant 
low back injury was also noted by Dr. J. F. Grzebieniak in a 
July 1986 psychological report.  It is further noted that 
during a VA psychological examination conducted in December 
1986, the veteran reported a history of low back pain 
following an accident in 1971.  

The veteran now contends that current back disability is the 
result of an injury incurred in service in 1968.  During the 
VA examination conducted in January 1999, the veteran was 
diagnosed to have residual postoperative injury, lumbar 
spine, postoperative lumbosacral fusion.  During that 
examination he contended that he injured his back during 
basic training when he was beaten during an altercation and 
has suffered with increasing back pain ever since.  However, 
this claimed event has not been corroborated by official 
military records or lay evidence.  The only evidence of this 
event is the veteran's own recollection which now differs 
markedly from that recorded in prior VA and private medical 
records.  Thus, the Board finds that the veteran's current 
account of an in-service back injury to be less credible than 
the veteran's earlier accounts of chronic back pain since an 
accident or fall in the early 1970's.  

Thus, the Board finds that there is no medical evidence, or 
corroborating service records or lay evidence to support the 
appellant's recollection of an in-service injury with regard 
to showing incurrence or aggravation of a disease or injury 
in service, or of showing a link between his current 
disability and an incident of service.  Accordingly, the 
claim for service connection for a low back disorder must be 
denied.  As the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


